Title: Thomas Jefferson to William Johnson, 10 May 1817
From: Jefferson, Thomas
To: Johnson, William


          
            Dear Sir
            Monticello
May 10. 17.
          
          I recieved from the hands of mr Madison your favor of Mar. 4. and it’s elegant accompaniment the tortoise shell walking staff, for which, as in duty bound, I render many thanks. however singular it’s merit, from the ingenious process by which the staff is formed, the claim of the head is more singular and important, as part of the tree which yielded cover to the incipient counsels which have changed and will change the face of the habitable globe, which have planted, and will plant freedom & happiness in soils never witnessing before but the wretchedness of savage life, or the oppressions of despotism. nor will I forget the merit it derives from the person of the giver. we have been associated in times and labors covered with awful gloom and painful anxieties for the destinies of our country, and we have lived to see those our labors and anxieties issue in the happiest forms and principles of administration which man has ever yet seen: and acquire, thro’ a course of 24. years, past, or certain of passing, a force of habit which will protect it them from change. these scenes, which we have witnessed, leave endearing impressions on fellow-laborers, which I can assure you with sincerity have lost none of their strength with me, and which I am happy in this occasion of expressing.
          The pamphlet you were so kind as to send me manifests a zeal, which cannot be too much praised, for the interests of agriculture, the employment of our first parents of in Eden, the happiest we can follow, and the most important to our country. while it displays the happy capabilities of that portion of it which you inhabit, it shews how much is yet to be done to develop them fully. I am not without hope that thro’ your efforts and example, we shall yet see it a country abounding in wine and oil. North Carolina has the merit of taking the lead in the former culture, of giving the first specimen of an exquisite wine, produced in quantity, and established in it’s culture beyond the danger of being discontinued. her Scuppernon wine, made on the South side of the Sound, would be distinguished on the best tables of Europe, for it’s fine aroma, and chrystalline transparence. unhappily that aroma, in most of the samples I have seen, has been entirely submerged in brandy. this coarse taste and practice is the peculiarity of Englishmen, and of their apes Americans. I hope it will be discontinued, and that this fortunate example will encourage our country to go forward in this culture. the olive, the Sesamus, the Cane & Coffee offer field enough for the efforts of your’s and the other states South & West of you. we, of this state, must make bread, and be contented with so much of that as a miserable insect will leave us. this remnant will scarcely feed us the present year, for such swarms of the Wheat-fly were never before seen in this country.—I salute you, dear Sir, with constant and undiminished affection and respect.
          Th: Jefferson
        